Porter, J.
(dissenting) : In my opinion the testimony of witness Barnhart as to the reputation of the complaining witness for truthfulness should have been admitted. It appears to me that its exclusion can only be justified by a strained and technical construction of a rule of evidence. Technicalities, when urged by a defendant in a criminal action, no longer receive :much consideration at the hands of courts; and there is *801far less reason why they should be relied upon by the state as' a ground for excluding testimony which may throw light upon the question of the guilt or innocence of a defendant. Frequently prosecuting attorneys, and sometimes trial courts, appear to lose sight of the fact that the state can have no interest in securing the conviction of a defendant if there is a reasonable doubt as to his guilt under all the evidence.
The defendant was charged with a grave and serious crime. The complaining witness at first denied that anything improper had taken place, but afterwards swore to the complaint. She had resided but a short time in the community where the offense was charged to have been committed. She resided for a far longer period in Douglas county. If the four or five families with whom she lived at Lawrence, covering a period of two or three months, had discovered that she was untruthful and could not be relied upon, and they had expressed their opinions to witness Barnhart, the defendant should have been permitted to show that fact. Probably the neighbors of the people with whom she lived knew nothing about her one way or the other. But the witness Barnhart’s testimony is that he knew her general reputation among the families and peopie with whom she lived. This I think was sufficiently general to make his testimony competent. For these reasons I dissent.